Citation Nr: 0312577	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
seizure disorder, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1970 to 
January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in July 1997 
and January 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In a July 1997 
rating decision, the RO denied service connection for PTSD.  
The veteran entered notice of disagreement with this decision 
in February 1998; the RO issued a statement of the case in 
July 1998; and the veteran entered a substantive appeal, on a 
VA Form 9, which was received in July 1998.  

In a January 2001 rating decision, the RO denied an increased 
rating for service-connected seizure disorder.  The veteran 
entered notice of disagreement with this decision in June 
2001; the RO issued a statement of the case in May 2002; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in July 2002.  The claim for increased 
rating for service-connected seizure disorder is addressed 
below in the REMAND portion of this decision.

In an April 2003 statement, the veteran's representative 
requested that the Board accept jurisdiction over a claim for 
a total disability rating based on individual unemployability 
due to service-connected condition(s) (TDIU).  The Board 
cannot do so since this claim has not yet been adjudicated by 
the RO or otherwise appealed to the Board.  The claim is, 
however, referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful events of mortar 
attacks on the base, and medical evidence of a nexus between 
diagnosed PTSD and these stressful events in service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the complete grant of benefits sought on appeal 
on the issue of entitlement to service connection for PTSD, 
no further evidence is necessary to substantiate the 
veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the claim for VA compensation 
benefits (service connection for PTSD).  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  Also, further notice to the 
veteran concerning the evidence necessary to substantiate his 
service connection for PTSD claim or regarding 
responsibilities in obtaining evidence would serve no useful 
purpose.

The veteran filed his claim for service connection for PTSD 
in December 1995.  He contends that he currently suffers from 
PTSD as a result of various in-service stressors during his 
service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran's 
claim for service connection for PTSD was filed in December 
1995, the requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
Board finds that the new regulation is potentially more 
beneficial in this veteran's case because it only requires 
medical evidence of a current diagnosis of PTSD in accordance 
with DSM-IV, but no longer requires a "clear" diagnosis of 
PTSD.  In light of the Board's grant of the appeal for 
service connection for PTSD, the Board finds that the veteran 
has not been prejudiced by the Board's current decision on 
the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2002); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat, and there is no 
objective evidence that the veteran "engaged in combat with 
the enemy."  VAOPGCPREC 12-99.  The veteran's DD Form 214 
does not indicate references to combat, but reflects that he 
earned the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  Service personnel records 
reflect that the veteran's military occupational specialty 
was a cook.  His reported stressful events in service 
involved the sound of mortar fire on his base and the death 
or combat of other members of his unit.  The phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  
Based on this evidence, the Board finds that there is no 
supporting evidence that the veteran engaged in combat with 
the enemy.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  After a review of the 
evidence, however, the Board finds that the evidence of 
record is sufficient to raise a reasonable doubt as to 
occurrence of these stressors.  

The Board notes, initially, that the veteran's main alleged 
stressor has been the death of a cook from another company, 
who switched job duties with the veteran, and then went out 
with the veteran's company, many of whom were killed in an 
enemy attack.  There has been no independent evidence 
corroborating the death of the named individual or an enemy 
attack in late October 1971 that killed many members of the 
veteran's unit.

However, the veteran has also alleged exposure to frequent 
mortar attacks.  See, e.g., March 1998 VA examination report.  
The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the United States 
Court of Appeals for Veterans Claims (Court) reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

The evidence in this case includes a June 1997 United States 
Army and Joint Services Environmental Support Group (now the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)) letter, with supporting operational 
reports that demonstrate that, for the period from May 
through June 1971, there were multiple mortar and rocket 
attacks on the documented base camp area location of the 2nd 
Squadron, 11th Armored Cavalry Regiment, to which the 
veteran's unit, Troop F, was attached during his service in 
Vietnam.  This documentation also reflects that there were 
friendly losses as a result of these contacts.  

Furthermore, a unit Morning Report, DA Form 1, submitted by 
Troop F of the 2nd Squadron of the 11th Armored Cavalry 
Regiment reflects that on November 2, 1971 the veteran was 
transferred to a Patient Casualty Company attached to the 
24th Evacuation Hospital.  The veteran asserts that he was 
transferred to the Patient Casualty Company in November 1971 
because of symptoms he was experiencing of depression, and 
the evidence of record is insufficient to rebut his 
assertion.  The USASCRUR letter indicates that this transfer 
could have been for various medical reasons, including 
illness, non-hostile fire, or hostile fire.  

Based on this evidence, the Board finds that the evidence is 
sufficient to raise a reasonable doubt as to whether the 
stressors of mortar attacks on the base occurred during the 
veteran's active duty service in Vietnam.  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that these reported stressors occurred; 
therefore, these stressful events are considered verified by 
the evidence of record.  38 C.F.R. § 3.102.

The favorable medical evidence of record includes medical 
diagnoses of PTSD and medical evidence of a nexus between 
diagnosed PTSD and the stressful events of mortar attacks on 
the base, the two additional elements required to establish a 
claim for service connection for PTSD.  38 C.F.R. § 3.304(f).  
During the March 1998 VA examination, when the veteran's 
reported stressors included the mortar attacks, the examiner 
diagnosed PTSD and indicated on Axis IV "exposure to war."  
Axis IV is for reported psychosocial and environmental 
problems that may affect the diagnosis, treatment, and 
prognosis of the psychiatric condition, and the medical 
professional may note problems that occurred prior to the 
year before the evaluation if these clearly contributed to 
the mental disorder.  DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders at 41-42 (4th ed. 1994)).  Thus, by listing the 
veteran's exposure to war as the Axis IV assessment, the 
examining physician made a determination that the veteran's 
period of service, and his war-time experiences therein, was 
a factor that "clearly contributed to the mental disorder" 
diagnosed under Axis I (i.e., PTSD).  Cf. Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998).  

For these reasons, with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
diagnosed PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5102 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.304(f), 4.125(a) (2002).  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is granted. 


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order on the issue of entitlement to an increased 
rating (in excess of 20 percent) for service-connected 
seizure disorder.  

The Board will remand this claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002)], as these claims were pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the increased rating 
claim on appeal.  At no time has the RO sent him a letter 
providing his this notice.  The Board notes a blanket 
statement in the May 2002 statement of the case that the 
veteran should identify any evidence, not previously 
considered, that he wanted VA to obtain.  That statement is 
not specific enough under Quartuccio to constitute specific 
notice.  Moreover, at no time was the veteran told that he 
has a statutory right to one year to submit information or 
evidence in response to any VCAA notification, unless he 
waives the right to that response period.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs 
(DAV), Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Because the RO has not yet considered whether any additional 
development is required under the VCAA, the Board further 
finds that it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this time 
on the issue of entitlement to increased rating for a seizure 
disorder.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

It is not entirely clear from the record, but it appears that 
the veteran may receive disability benefits from the Social 
Security Administration based on his service-connected 
seizure disorder.  VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Therefore, the RO should ask the veteran 
if Social Security benefits were awarded due to his seizure 
disorder, and, if so, the RO must then obtain these records.

Accordingly, the issue of entitlement to an increased rating 
for seizure disorder is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should ask the veteran whether 
he receives disability benefits from the 
Social Security Administration based on 
his seizure disorder.  If he responds 
affirmatively, the RO should then request 
the veteran's medical and adjudication 
records from that agency.  Associate all 
correspondence and any records received 
with the claims file.  The RO should 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  If additional information or evidence 
is received necessitating issuance of a 
supplemental statement of the case to the 
veteran and his representative, the RO 
should do so, and provide an opportunity 
to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.


The purpose of this remand is to afford the veteran due 
process and to comply with governing adjudicative procedures.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



